

117 HR 1994 IH: Stop for School Buses Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1994IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mrs. Walorski (for herself, Ms. Brownley, Mr. Baird, Mr. Cleaver, Mr. Cohen, Mr. Delgado, Mr. Fitzpatrick, Mr. Long, Mr. Katko, Mr. Kind, Mr. Neguse, Ms. Blunt Rochester, and Mr. Sires) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Transportation to review laws relating to the illegal passing of schoolbuses, execute a public safety messaging campaign related to illegal passing of schoolbuses, and for other purposes.1.Short titleThis Act may be cited as the Stop for School Buses Act of 2021.2.Illegal passing of schoolbuses(a)Review of illegal passing laws(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall—(A)prepare a compilation of illegal passing laws in all States, including levels of enforcement and penalties and enforcement issues with such laws and the impact of such laws on illegal passing of schoolbuses in each State;(B)review existing State laws that may inhibit effective schoolbus loading zone countermeasures, which may include laws requiring camera visibility of a driver’s face for enforcement action, laws that may reduce stop-arm camera effectiveness, the need for an officer to witness the event for enforcement, and the lack of primary enforcement for texting and driving;(C)evaluate methods used by States to review, document, and report to law enforcement schoolbus stop-arm violations; and(D)following the completion of the compilation, issue recommendations on best practices on the most effective approaches to address illegal passing of schoolbuses.(2)PublicationThe compilation and recommendations prepared under paragraph (1) shall be made publicly available on the website of the Department of Transportation.(b)Public safety messaging campaign(1)In generalNot later than 1 year after the date on which the Secretary makes the compilation and recommendations under subsection (a)(2) publicly available, the Secretary shall create and execute a public safety messaging campaign for distribution to States, divisions of motor vehicles, schools, and other public outlets to highlight the dangers of the illegal passing of schoolbuses, and should include educating students and the public on safe loading and unloading of schoolbuses.(2)ConsultationThe Secretary shall consult with public and private schoolbus industry representatives and States in developing the campaign materials.(3)UpdateThe Secretary shall periodically update such materials.(c)Review of technologies(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall review and evaluate the effectiveness of various technologies to enhance schoolbus safety, including cameras, audible warning systems, enhanced lighting, and other technological solutions.(2)ContentThe review under paragraph (1)—(A)shall include an evaluation of the costs of new equipment and the potential impact on overall schoolbus ridership;(B)shall include an evaluation of advanced technologies surrounding loading zone safety;(C)shall include an evaluation of motion-activated detection systems that are capable of—(i)detecting pedestrians, bicyclists, and other road users located near the exterior of the schoolbus; and(ii)alerting the operator of the schoolbus of the road users described in clause (i);(D)shall include an evaluation of schoolbus lighting systems, to ensure clear communication to surrounding drivers on their appropriate action; and(E)may include other technological solutions that enhance schoolbus safety.(3)ConsultationThe Secretary shall consult with manufacturers of schoolbus vehicles, manufacturers of various technologies, and school bus industry representatives in conducting the review under paragraph (1).(4)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department.(d)Review of driver education materials(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)review driver education materials across all States to determine whether and how illegal passing of schoolbuses is addressed in driver education materials, manuals, non-commercial driver’s license testing, and road tests; and(B)make recommendations on how States can improve education about illegal passing of schoolbuses, particularly with new drivers.(2)ConsultationThe Secretary shall consult with schoolbus industry representatives, States, motor vehicle administrators, and other appropriate motor vehicle experts in the preparation of the review under paragraph (1).(3)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department.(e)Review of other safety issues(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)research the connections between illegal passing of schoolbuses and other safety issues, including distracted driving, morning darkness, poor visibility, illumination and reach of vehicle headlights, speed limits, and schoolbus stop locations in rural areas; and(B)create a report containing the findings.(2)PublicationThe Secretary shall make the report created under paragraph (1)(B) publicly available on the website of the Department.